UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA  L E D

Ju~ 03 2011

Clerk, U.S. District

UNITED STATES OF AMERICA, Courtsf th
of e Dfstr

& Bank
ict of Coigiii§i;

v. Criminal N0. 11-148 (ESH)
LUIS BARAJAS,

Defendant.

S€§/§/§§/&\)€\f

ORDER

ln a hearing before Magistrate Judge Kay on May 16, 2011, defendant Luis Barajas
entered a plea of guilty. On l\/Iay 18, 2011, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge

and accepts defendant’s guilty plea.

so ORDERED_ geo/lou 5 /M/K/L\

ELLEN SEGAL HUVELLE
United States District Judge

Date: June 2, 2011